Citation Nr: 1214731	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

2.  Entitlement to service connection for a right hand disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

3.  Entitlement to service connection for chronic fatigue, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

4.  Entitlement to service connection for a left ankle disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

5.  Entitlement to service connection for a right ankle disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

6.  Entitlement to service connection for a left knee disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

7.  Entitlement to service connection for a right knee disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

8.  Entitlement to service connection for a left shoulder disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

9.  Entitlement to service connection for a right shoulder disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

10.  Entitlement to service connection for a left wrist disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

11.  Entitlement to service connection for a right wrist disorder, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).

12.  Entitlement to service connection for vertigo, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1985 to March 2006, to include service in the Persian Gulf during the Persian Gulf War.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for a left hand disorder, a right hand disorder, chronic fatigue, a left ankle disorder, a right ankle disorder, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo.  In March 2012, the Veteran testified before the undersigned Veterans Law Judge, while seated in Washington, DC (Central Office hearing).  A transcript has been procured and is of record. 

The Board notes that the Veteran initially claimed that the disorders for which he is seeking service connection were directly related to service.  In a September 2008 Notice of Disagreement (NOD), the Veteran asserted that all the claimed disorders were directly related to rheumatoid arthritis, which he contends began in service.  

At the March 2012 Board personal hearing, the Veteran also asserted that his claimed disorders were due to an undiagnosed illness related to his service in the Persian Gulf around the time of Operations Desert Shield/Desert Storm.  As will be related below, the RO did not have the opportunity to develop the Veteran's claims for service connection under the newly raised (presumptive) theory as due to a qualifying chronic disability (a type of which is as an undiagnosed illness) that is related to his Persian Gulf Service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2011).  Such a claim for service connection based on a new theory of entitlement is not a new claim for benefits, but raises a new theory of entitlement for service connection; therefore, the Board may review the appeal in light of the Veteran's newly proposed presumptive theory of entitlement.  See, e.g., Ashford v. Brown, 10 Vet. App. 120 (1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).  The Veteran essentially states that he developed a left hand disorder, a right hand disorder, chronic fatigue, a left ankle disorder, a right ankle disorder, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo, due to exposure to chemical substances released by oil fires during service in the Persian Gulf in the 1990s.  Throughout the record of evidence, the Veteran has maintained that he developed pain and aching in his hands in January 2006, two months prior to his discharge from active service, and contends that such symptoms that began in service, that were later diagnosed as rheumatoid arthritis, show that these disorders were directly incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Veteran has also indicated that, since January 2006, he has developed other aches and pains in the joints, as well as chronic fatigue and vertigo, that are part of the same process that began in service.  

Alternatively, first raised at the March 2012 Board personal hearing, the Veteran testified that he believed that all of the noted disorders were related to an undiagnosed illness caused by his service in the Persian Gulf, thus raising a new presumptive theory of entitlement to service connection.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (presumption for a "qualifying chronic disability," which includes an undiagnosed illness or a medically unexplained chronic multi-symptom illness whether diagnosed or not).  "Qualifying chronic disability" includes: (a) an undiagnosed illness; (b) a "medically unexplained chronic multisymptom illness" (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 3.317(a)(2) .

For claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs and symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neurophysiological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs and symptoms, cardiovascular signs and symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 3.317(b).

The Board notes that the Veteran's complete service personnel records are not included in the claims file.  With the evidence currently included in the claims file, the Board cannot verify the dates and places of the Veteran's service in the Persian Gulf region.  The Veteran's Certificate of Release or Discharge from active duty, also known as a DD Form 214, reflects that the Veteran had neither foreign nor sea service.  Yet, the DD Form 214 also indicates that the Veteran's primary specialty for three years and 10 months of his over 20 years of active service was "air warfare."  More importantly, notations on the DD Form 214 indicate that the Veteran was awarded the Southwest Asia Service Medal with three bronze stars, the Global War on Terrorism Service Medal, the Navy Sea Service Deployment Medal with three bronze stars, the Navy and Marine Corps Overseas Service Ribbon with two bronze stars, the Kuwait Liberation Medal (Saudi Arabia), and the Kuwait Liberation Medal (Kuwait).  

The Board notes that the Veteran's service awards and decorations generally indicate not only overseas service, but service in the Persian Gulf region during the time period required to support a claim for service connection for an undiagnosed illness.  38 C.F.R. § 3.317.  The term Persian Gulf Veteran means a Veteran who served on active military, service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e). 

During the March 2012 Board personal hearing, the Veteran offered testimony, indicating that he served during Operation Desert Shield/Desert Storm as a pilot of spy planes.  The Veteran stated that he was exposed to the residue of oil fires both in the air and on the ground during this period.  The Board notes the service awards and commendations listed on the DD Form 214, the Veteran's primary specialty, and his remarks about his duties and his experiences during service in Desert Shield/Desert Storm.  As part of this Remand, the AMC/RO should attempt to procure the Veteran's service personnel records in order to verify his service in the Persian Gulf.  

The Board notes that the Veteran did not make any statement indicating that the disorders for which he claims service connection were related to an undiagnosed illness from Persian Gulf service until the March 2012 Board personal hearing.  Understandably, therefore, there is no indication in a VCAA notice or the October 2008 Statement of the Case that the Veteran was furnished with information regarding the provisions of 38 C.F.R. § 3.317 concerning presumptive "qualifying chronic disability" (which includes both "undiagnosed illness" and diagnosed but "medically unexplained chronic multisymptom illness").  As the Board will be remanding this claim, the AMC/RO should furnish the required information about "qualifying chronic disability" under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to the Veteran.  38 C.F.R. §§ 19.9, 19.29 (2011). 

The Veteran is seeking service connection for an underlying chronic condition, including an "undiagnosed illness," which he believes is manifested by joint pains, chronic fatigue, and vertigo.  In this regard, the Board notes that an "undiagnosed illness" for VA compensation purposes is defined as a condition that, by history, physical examination, and laboratory tests, cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or (diagnosed) medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).  

The Veteran has not been provided with a VA examination to determine the nature and etiology of any his claimed disorders.  Having reviewed the evidence, the Board finds that a VA examination is necessary to assist in determining the respective natures and etiologies of the claimed disorders.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2011).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

The post-service treatment records indicate that the Veteran first sought treatment for a hand disorder in April 2007, over one year after his discharge from service.  In a March 2008 VA treatment record, a VA examiner noted that the Veteran had a three-year history of stiffness of the fingers without a unifying diagnosis, which suggests onset of symptoms during active service.  Subsequently, in a May 2008 VA treatment record, a VA examiner diagnosed rheumatoid arthritis affecting the hands.  A September 2008 letter from a physician at the Walter Reed Army Medical Center Rheumatology Service also reflects a diagnosis of seronegative rheumatoid arthritis manifesting in joint discomfort and stiffness of the hands and feet, and includes the history of onset of such symptoms in service in January 2006 with a waxing and waning clinical course.  At the March 2012 Board personal hearing, the Veteran testified that the rheumatoid arthritis diagnosis was the only thing that doctors could come up with to explain his medical condition.  The Veteran indicated his belief that the disorders for which he claimed service connection were related to his active duty service in the Persian Gulf.

The service treatment records do not contain any notation or diagnosis indicating an arthritic disorder of the hands.  Yet, the Veteran has subsequently reported for treatment and to VA that he first experienced symptomatology of a hand disorder in January 2006, two months before his discharge from active service.  The Veteran stated that he first experienced such a disorder during periods of cold, but stated that the symptoms had subsequently become continuous.  Even though the Veteran is suggesting that the diagnosis for rheumatoid arthritis might not be valid, the Board notes that the Veteran has a diagnosed hand disorder which he claims began in service, and that he also claims experiencing continuous symptomatology of this disorder since discharge from service, which is suggestive of direct service incurrence.  The Board finds that the record contains sufficient evidence to warrant a VA examination and medical opinion under the low threshold of McLendon for the Veteran's left and right hand disorders.

Regarding the Veteran's other claimed disorders, the Veteran's service treatment records indicate isolated treatment for left shoulder pain in April 1994 and muscle spasms of the right trapezius and rhomboid in December 1995; yet, the service treatment records contain no notation indicating symptoms or treatment for a chronic fatigue disorder, a chronic ankle disorder, a chronic knee disorder, a chronic shoulder disorder, a chronic wrist disorder, or a vertigo disorder.  

Reviewing the post-service treatment records, in a December 2007 VA treatment record, the Veteran reported that the joint pain he had experienced in his hands in January 2006 (while still in service) and the previous winter had returned.  The Veteran stated that he now also experienced pain in his ankles, knees, shoulders, and wrists.  The Veteran also stated that he experienced some vertigo without position change.  Subsequent post-service treatment records include a March 2008 VA treatment record that shows a diagnosis of mild carpal tunnel syndrome.  The record of evidence does not contain any notations indicating if or how the carpal tunnel syndrome may be responsible for the claimed pains in the wrist.  The post-service treatment records also include an additional March 2008 VA treatment record diagnosing "arthralgias" of the musculoskeletal system.  Moreover, in a May 2008 VA treatment record, a VA examiner diagnosed rheumatoid arthritis affecting the joints of the hands and feet.  
 
The Veteran has indicated that he currently experiences pain in his ankles, knees, shoulders, and wrists, as well as vertigo and chronic fatigue.  The Board notes that the record indicates no diagnoses for vertigo or fatigue.  In addition, although the Veteran has made credible statements regarding pain in the wrists, ankles, knees, and shoulders, the record contains no diagnoses for any of these disorders except "arthralgias," meaning simply joint pains.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Board finds that the Veteran is competent to report the symptoms and impairments which are susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  As noted above, the Board finds that the Veteran has presented evidence indicating that he served in Desert Shield/Desert Storm where he was exposed to the residue of oil fires, and that he is now at least intermittently experiencing fatigue, joint pain, and vertigo (a possible neurologic symptom), symptoms specifically listed as potential manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(b).  Considering this evidence, the Board finds that the Veteran should be afforded a VA examination to determine if he has an undiagnosed illness or medically unexplained chronic multisymptom illness, including manifested by joint pain, fatigue, and vertigo.  See McLendon at 83.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make arrangements to obtain the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and/or any other appropriate source.

2.  The AMC/RO should issue the Veteran a VCAA notice letter with regard to the theory of service connection for a left hand disorder, a right hand disorder, chronic fatigue, a left ankle disorder, a right ankle disorder, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo, as due to a "qualifying chronic disability," which includes: (a) an undiagnosed illness; and (b) a "medically unexplained chronic multisymptom illness."  

3.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for the left hand disorder, the right hand disorder, chronic fatigue, the left ankle disorder, the right ankle disorder, the left knee disorder, the right knee disorder, the left shoulder disorder, the right shoulder disorder, the left wrist disorder, the right wrist disorder, and vertigo since May 2008, the date of the last treatment record currently included in the claims file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of any pertinent treatment records identified by the Veteran.  

4.  Thereafter, the AMC/RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left hand disorder, right hand disorder, chronic fatigue disorder, left ankle disorder, right ankle disorder, left knee disorder, right knee disorder, left shoulder disorder, right shoulder disorder, left wrist disorder, right wrist disorder, or vertigo disorder that he may have.  All indicated tests and studies should be performed.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the VA examiner.

After the review of the claims file, an interview with the Veteran, a physical examination, and whatever further development is deemed appropriate, the VA examiner should render diagnoses that correlate with the reported symptoms (to the extent possible), then offer the following alternative opinions: 

a.  Is it at least as likely as not (50 percent or more likely) that a left hand disorder or right hand disorder was first manifested in service or is otherwise related to service?  Please discuss the Veteran's report of onset of symptoms in service in January 2006, subsequent waxing and waning symptoms, and 2008 diagnoses of seronegative rheumatoid arthritis.  Please also discuss a diagnosis and role of carpal tunnel syndrome. 

b.  If the Veteran's left hand or right hand joint symptoms cannot be attributed to any known clinical diagnosis, please indicate. 

c.  Is it at least as likely as not (50 percent or more likely) that a chronic fatigue disorder was first manifested in service or is otherwise related to service?  Please discuss whether the 2008 diagnoses of seronegative rheumatoid arthritis and explain any likely etiology of the chronic fatigue.

d.  Is it at least as likely as not (50 percent or more likely) that a left ankle disorder or right ankle disorder was first manifested in service or is otherwise related to service?  If the left or right ankle symptoms cannot be attributed to any known clinical diagnosis, please indicate.

e.  Is it at least as likely as not (50 percent or more likely) that a left knee or right knee disorder was first manifested in service or is otherwise related to service?  If the left or right knee symptoms cannot be attributed to any known clinical diagnosis, please indicate.

f.  Is it at least as likely as not (50 percent or more likely) that a left shoulder or right shoulder disorder was first manifested in service or is otherwise related to service?  If the left or right shoulder symptoms cannot be attributed to any known clinical diagnosis, please indicate.

g.  Is it at least as likely as not (50 percent or more likely) that a left wrist or right wrist disorder was first manifested in service or is otherwise related to service?  If the left or right wrist symptoms cannot be attributed to any known clinical diagnosis, please indicate.

h.  Is it at least as likely as not (50 percent or more likely) that a vertigo disorder was first manifested in service or is otherwise related to service?  If the vertigo disorder cannot be attributed to any known clinical diagnosis, please indicate.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

5.  After the completion of the above, the AMC/RO should re-adjudicate the issues of service connection for a left hand disorder, a right hand disorder, chronic fatigue, a left ankle disorder, a right ankle disorder, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo, all to include as a result of a qualifying chronic disability (undiagnosed illness or medically unexplained chronic multisymptom illness).  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC), which should include information regarding the provisions of 38 C.F.R. § 3.317.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

